Citation Nr: 1715604	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  06-25 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to the service-connected diabetes mellitus, hypertension, and/or posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a right elbow disability.  

3.  Entitlement to service connection for a disability of the right forearm, other than that which affects the right elbow, to include as secondary to the service-connected diabetes mellitus.  

4.  Whether severance of service connection for left lower extremity (LLE) neuropathy was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1974 to February 1978.

This case is before the Board of Veterans' Appeals (Board) on appeal from July 2005 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In pertinent part, the July 2005 rating decision denied claims of service connection for headaches, a right elbow disability, and a right forearm disability.  The Board remanded these issues to the RO, via the Appeals Management Center (AMC) for additional development of the record in October 2009, January 2012, October 2013, March 2015, and November 2015.  

In the April 2010 rating decision, the RO severed service connection for LLE neuropathy, which was initially granted in an August 2007 rating decision.  

During the pendency of the appeal, the AMC issued a rating decision in October 2012 granting claims of service connection for PTSD with an initial 70 percent rating assigned; and, individual unemployability.  Also, in an August 2014 rating decision, the AMC granted service connection for right lower extremity neuropathy.  Additionally, in March 2015, the Board denied an increased rating for the service-connected diabetes mellitus, type 2.  Those issues are therefore no longer in appellate status or before the Board at this time.  

In the November 2015 remand, the Board noted that it could not locate documentation in the claims file to confirm whether the issue of the propriety of the severance of service connection for LLE neuropathy was in appellate status at that time.  Subsequent to that remand, additional records were uploaded to the Veteran's electronic file which confirms that the matter is properly before the Board on appeal from an April 2010 rating decision which severed service connection for sensory neuropathy of the LLE.  The Veteran's Notice of Disagreement (NOD) with that determination was received in April 2010.  The RO issued a Statement of the Case (SOC) addressing the propriety of the severance in July 2010, and the Veteran submitted a timely VA Form 9, Substantive Appeal to the Board in August 2010.    Although the matter has not yet been officially certified to the Board, certification is used for administrative purposes and does not confer or deprive the Board of jurisdiction over an issue. 38 C.F.R. § 19.35 (2015). 

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The evidence does not show that the RO's August 2007 rating decision which granted of service connection for LLE neuropathy contained clear and unmistakable error (CUE).  

2.  The Veteran's chronic headaches had their onset many years following discharge from service and are not otherwise related to any injury, disease, or other event in service, including a service-connected disability; they are more likely than not related to a post-service head injury.  

3.  The competent and probative evidence is in relative equipoise as to whether the Veteran's right elbow arthritis and olecranon spur are related to an in-service injury.

4.  A disability of the right forearm other than that which affects the right elbow has not been shown at any time covered by this claim.  


CONCLUSIONS OF LAW

1.  The severance of service connection for LLE neuropathy in an April 2010 rating decision was not proper, and service connection for LLE neuropathy is restored.  38 U.S.C.A. §§ 1110, 1131, 5107, 5109A (West 2014); 38 C.F.R. §§ 3.105(d), 3.303 (2016).

2.  A chronic headache disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred; and, a headache disability is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016). 

3.  Resolving all doubt in the Veteran's favor, a right elbow disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

4.  A right forearm disability, separate and apart from the right elbow disability, was not incurred in service, and is not proximately due to, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  By correspondence dated in November 2004, VA notified the Veteran of the information needed to substantiate and complete his claims of service connection for a disabilities of the right elbow and right arm, and for headaches, to include notice of the information that he was responsible for providing, and the evidence VA would attempt to obtain.  In subsequent letters, the , Veteran was notified as to how VA assigns disability ratings and effective dates of awards.  The claims were subsequently readjudicated in supplemental statements of the case (SSOC's), with the most recent SSOC issued in August 2016.  It is not alleged that notice was less than adequate.  see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA records, and private treatment records have been obtained and reviewed.  

He was afforded pertinent VA examinations in July 2005, February 2007, April 2009, June 2010, October 2011, April 2012, December 2013, August 2014, and July 2016.  The examiners' findings, collectively, are based on the STRs, post-service treatment records, physical examination of the Veteran's right arm and right elbow, radiographs, and an interview with the Veteran.  The examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Finally, this case was most recently remanded in November 2015 for further development.  All development directed by the Board's prior remand in this case has, to the extent possible, been accomplished.  Pertinent records were obtained, to the extent possible, and the Veteran was afforded a VA examination which is adequate to decide the claims on appeal.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The appellant has not identified any pertinent evidence that remains outstanding with respect to this claim.  VA's duty to assist is met.

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Organic diseases of the nervous system, which could include migraine headaches, may be presumed to have been incurred in, or aggravated by, service, if the disability is manifested to a compensable degree within a year of the Veteran's discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit held in Walker v. Shinseki that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Severance

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government).  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994).  

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the grounds of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the claim that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  Stallworth, 20 Vet. App. 482.

The same standards apply in a determination of clear and unmistakable error in a prior decision and a determination as to whether a decision granting service connection was the product of clear and unmistakable error for the purpose of severing service connection; however, for the latter case the reviewable evidence is not limited to that which was before the RO at the time of the challenged rating decision.  See Daniels, 10 Vet. App. at 480; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  The severance decision focuses not on whether the original decision was clearly erroneous but on whether the current evidence establishes that service connection is clearly erroneous.  Stallworth, 20 Vet. App. at 488.

Simply to allege clear and unmistakable error on the basis that previous adjudications improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo, 6 Vet. App. at 44.

The initial grant of service connection for LLE neuropathy in an August 2007 rating decision stemmed from findings at VA diabetes examinations in June 2005 and February 2007.  The June 2005 examiner noted that the Veteran was diagnosed with diabetes in October 2004.  He described numbness in his lower legs, feet, and toes, left worse than right, although neurological impairment of the lower extremities could not be objectively confirmed on examination.  

The February 2007 VA examiner also noted complaints of numbness in both feet, and, although there was no electrodiagnostic evidence of sensory polyneuropathy, the examiner found that there was clinical evidence of polyneuropathy on physical examination.  Neurological testing indicated mild weakness on the entire left side, and the examiner felt this to be "give-away weakness."  Additionally, the Veteran reported that his entire left side had mildly decreased sensation to light touch.  The diagnosis was poorly controlled diabetes type 2 with sensory neuropathy bilateral feet on clinical examination and EMG/NCV studies.  

In the August 2007 rating decision, the RO acknowledged the February 2007 VA examiner's findings and diagnosis of diabetic neuropathy of both feet, yet only granted service connection for LLE neuropathy even though the examiner did not specifically link the findings of left-sided motor weakness and mildly decreased sensation to light touch of the entire leg to the diabetes.  In other words, the examiner opined that the Veteran had bilateral neuropathy of both feet, and left sided weakness and mild sensory deficit which was not necessarily related to the diabetes; yet, the RO granted service connection for LLE neuropathy as secondary to diabetes.  

In severing service connection for LLE neuropathy effective from July 1, 2010, the RO found, in essence, that the complaints of LLE symptoms pre-dated his diagnosis of diabetes, and therefore could not be due to the diabetes.  

The RO focused on evidence from an April 2009 VA examination which found no electrodiagnostic evidence for neuropathy.  At that examination, the Veteran reported bilateral lower extremity neuropathy, worse on the left.  Despite negative EMG/NCS electrodiagnostic testing, the examiner diagnosed left leg neuropathy.  The examiner noted that the Veteran's electronic record indicated complaints of bilateral leg and arm neuropathy were present since 2004, prior to the diabetes diagnosis.  Based on that finding, the examiner opined that the Veteran's left leg neuropathy was more likely related to his prior alcohol abuse and less likely related to his diabetes.  The examiner also opined that the Veteran's left knee weakness was likely related to a nonservice-connected torn meniscus.

This opinion does not establish CUE in the rating decision which granted service-connected for LLE neuropathy.  First, the opinion relies on an inaccurate factual premise - that the Veteran's neuropathy symptoms were present in 2004, prior to his diabetes diagnosis.  The record shows that the Veteran's diabetes was first diagnosed in 2004, but that his symptoms may very well have been present prior to the actual diagnosis.  By the Veteran's own self-reported history at a VA examination in June 2010, his diabetes was first diagnosed when he was admitted to the ER following a work-related fall.  Thus, diagnosis in 2004 with the likelihood of symptoms prior to the actual date of diagnosis more closely corresponds to the time frame prior to when the Veteran began reporting the neuropathy symptoms in both feet.  Finally, even if the left leg symptoms can be attributed to non-diabetes complications, the record nevertheless shows consistent reports of neuropathy symptoms in both feet which has consistently been attributed to the Veteran's diabetes since 2005.  The examiner in April 2009 focused on the entire left leg cluster of symptoms, but did not address the bilateral foot numbness and tingling which the Veteran reported at his prior VA examinations.  

As noted above, a February 2007 VA examination notes that the Veteran reported numbness in both feet, and the examiner diagnosed sensory neuropathy of both feet on clinical examination, irrespective of what the EMG/NCV studies showed.  

Thus, while the VA examiner in April 2009 attributed the left leg symptoms to non-diabetic causes, that examiner's findings did not necessarily contradict the findings of the February 2007 examiner, particularly because the April 2009 examiner did not even address the Veteran's prior reports of numbness and tingling in both feet.  

The Veteran is competent to report numbness and tingling in his feet, and the evidence at the time of the severance shows that the Veteran also reported left sided numbness and tingling which, even if non-diabetic related, does not in and of itself rule out diabetic complications of numbness in both feet, which is documented since 2004.  

Furthermore, the more recent evidence of record continues to show consistent complaints of neuropathy in both feet.  See June 2010, October 2011, and November 2013 VA examination reports.  Significantly, the examiner in October 2011 found evidence of diabetic peripheral neuropathy of the bilateral lower extremities; and, notably, explained that electromyography (EMG) studies were rarely required to diagnose diabetic peripheral neuropathy as the diagnosis can be made in the appropriate clinical setting by a history of characteristic pain and/or sensory changes in the stocking/glove distribution and objective clinical findings.  

Further, the examiner in November 2013 specifically opined that the Veteran had bilateral lower extremity peripheral neuropathy based on his history of poorly controlled diabetes and his multiple documented examinations showing that the Veteran reported diminished sensation in both feet in a stocking glove distribution.  

Based on this evidence, the Appeals Management Center (AMC) granted service connection for right lower extremity diabetic peripheral neuropathy in an August 2014 rating decision.  

In light of the law and evidence, the Board finds that the grant of service connection for LLE neuropathy was not clearly and unmistakably erroneous.  There was some competent evidence at the time the claims were granted showing that the Veteran had bilateral diabetic peripheral neuropathy in addition to any left leg disability, and there is more now, as noted in the June 2010 and November 2013 VA examinations.  That is sufficient to block the severance of the service connection for LLE diabetic peripheral neuropathy under the circumstances of this case.  

In sum, as the determination to award service connection for LLE diabetic peripheral neuropathy was not clearly and unmistakably erroneous, severance was improper, and restoration of service connection for LLE diabetic peripheral neuropathy is warranted.   

Headaches

The STRs are negative for findings or complaints of chronic headaches.  

The post-service medical records show inconsistencies with regard to the onset of the Veteran's headaches.  

Private medical records from 2004 show that the Veteran was treated for headaches in 2004 and 2005 following arteriovenous malformation (AVM).  An October 2004 facsimile cover page from Dr. M.K. shows that the AVM was noted on a CT scan and a hemorrhage was noted on an MRI.  A Group Short Term Disability claim form from October 2004 shows that the Veteran's symptoms first appeared in September 2004, and progressive headaches began shortly thereafter.  

VA outpatient records from December 2004 note that a VA physician agreed with a previous provider "the venous angioma is a common incidental finding on MRI and unrelated to headaches."  The Veteran was treated for headaches, but there was no evidence of head trauma.

For example, a February 2007 VA examiner noted that the Veteran's electronic medical record showed a history of intermittently severe left frontoparietal headaches with left eye symptoms of intermittent dryness or tearing, and, after a fall secondary to poorly controlled diabetes, he was found to have an intracranial vascular malformation.  According to the Veteran, he first developed a severe headache three years earlier, following a head injury which occurred after passing out and falling due to a hyperglycemic crisis.  

The examiner referred to a 2006 MRI of the brain which revealed an enhancing lesion left basal ganglia, with imaging features suggesting that it is most likely a developmental venous anomaly, with other types of vascular malformations less likely.  

A VA examiner in April 2009 recorded a different self-reported history with regard to the Veteran's headaches.  At that examination, the Veteran reported that his headaches began in 2005 when he fell off of a machine from 3 feet.  He reported that the machine "threw him about 7 feet back."  He struck the left side of his head and reported that he has had constant headache pressure ever since.  

At a VA examination in June 2010, the Veteran reported that his headaches began suddenly in 2004 while working overtime.  He reported that he turned around quickly and did not recall from that point on, but was told that he fell 3 feet from a platform.  He stated that he lost consciousness for a few days and when he awoke, he had left-sided headaches.  According to the Veteran, he was told that he was diabetic at the time he was admitted for treatment after the fall.  The examiner reviewed the hospital and treatment records which showed that in May 2010, the Veteran reported chronic head pain since a fall in 2004, but that the records from 2004 do not document any head trauma.  

Notwithstanding the lack of documentation showing an onset of headaches following a fall, the examiner also opined that if such did occur, that the fall was more likely due to the Veteran's active and significant drug use and less likely related to his diabetes.  The examiner noted that documented PMD labs in the time frame of the fall were suggestive of an average daily blood sugar around 228, which would less likely cause the Veteran to pass out as subjectively reported.  The examiner further indicated that there was no evidence to support a head injury as the etiology of the Veteran's headaches.  Rather, the examiner opined that the Veteran's headaches were likely complicated by medication overuse and intermittent narcotic withdrawal symptoms, and were less likely related to the venous anomaly.  Finally, the examiner found that there was no evidence to suggest that the onset of the headaches occurred in service.  

A VA examiner in August 2014 opined that the Veteran's headaches, which were noted to have first developed in 2002, were unrelated to his hypertension.  The examiner reasoned that the preponderance of scientific medical evidence does not support a finding that headaches are secondary to hypertension.  

Similarly, a VA examiner in July 2016 opined that the Veteran's headaches are not caused or aggravated by his PTSD, diabetes or hypertension.  Rather, the examiner opined that the Veteran's headaches began in 2002 following a head injury.  Regarding the service-connected hypertension, the examiner explained that the Veteran maintained good control of his hypertension which would not aggravate headaches.  Regarding the diabetes, the examiner indicated that headaches are not a common complication associated with diabetes mellitus.  Further, aggravation of any kind does not appear to be shown as recent neurology outpatient treatment records from June 2016 show that the Veteran had been relatively pain free for almost two months.  Moreover, the neurology notes indicates that "he may have an element of analgesic rebound" referring to his headache pain medications.  According to the examiner, this would be responsible for any aggravation of his headache condition.  

Even if the Board concedes that the headaches would not likely be "relatively pain free" but for the medication used to control them, the evidence of record does not otherwise suggest that any service-connected disability makes the underlying headache condition worse than it was at the time the headaches began.  

The Veteran also argues that his headaches are worse during periods of stress, and therefore they could be aggravated by his PTSD.  However, temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).  In other words, there must be a permanent worsening beyond natural progression rather than temporary or intermittent flare-ups.  Id.  This is not shown here.  

In this case, the evidence shows that the Veteran began complaining of progressive headaches in September/October 2004.  The Veteran maintains that the headaches began after a fall resulting in head trauma, but the record does not support that allegation.  Given that the Veteran reported that he lost consciousness following the fall, and woke up at the hospital a few days later, it is reasonable to infer that such treatment for a head injury, or fall, resulting in loss of consciousness would be clearly documented in the medical record.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ("[T]he Board may use silence in the [service medical records] as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the [service medical records].") citing to Fed.R.Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

The Veteran further asserts that the fall occurred as a result of a hyperglycemic reaction due to poorly controlled diabetes; however, according to the VA examiner in June 2010, the Veteran's blood glucose levels were not high enough during that time period to have caused the type of hyperglycemic reaction described by the Veteran.  Although the Veteran is competent to report that he passed out, he does not possess the requisite medical expertise necessary to provide an adequate nexus opinion as to causation.  Moreover, his statements are outweighed by objective medical evidence in the record, which, according to a VA examiner, contradicts the Veteran's assertions as to causation.  

Likewise, the competent and probative evidence of record does not support finding any relationship between the headaches, which first had their onset many years following service, and his period of active service.  The Veteran has never asserted that his headaches had their onset during service and such is not shown in the record.  

Finally, the competent and probative evidence of record does not support service connection for headaches on a secondary or aggravation basis for the reasons stated above.  The only evidence to support this theory is the Veteran's own belief of such, but as noted above, his opinion as to causation in this regard is not competent.  

The only evidence to support the claim is the Veteran's own self-reported history which is inconsistent with the objective findings in the medical records, as explained above.  While the Veteran is competent to report the onset of his headaches, he does not possess the requisite medical expertise necessary to provide a competent opinion as to causation.  

For these reasons, the preponderance of the evidence is against the claim and service connection for headaches is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Right Elbow and Right Forearm

The Veteran's STRs document that the Veteran's right elbow was normal at the time of entry into service.  In March 1975, the Veteran was in a motor vehicle accident (MVA) during which his right elbow went through the car window.  He received sutures which remained for less than two weeks.  

The STRs also document that the Veteran sustained a flesh wound in the right forearm in September 1975, caused by a stray bullet.  This history is documented in the Veteran's discharge examination in February 1978.  

In July 1998, the Veteran reported a one to two day history right elbow pain and forearm pain and paresthesias.  He reported that he had ridden a mechanical bull and his motorcycle during the preceding three days.  X-rays were normal and the diagnosis was bursitis.  

At a January 2011 VA examination, the Veteran reported that he had worked as an auto technician until 2004.  The Veteran asserted that he did not notice the right elbow discomfort for a long period of time because he had been "self-medicating" with drugs and alcohol.  He further indicated that his elbow pain worsened during 1998 and 1999 and described it as "creaking."  Examination revealed pain with lifting heavy objects, extension of wrist movements, superficial radial nerve pain, and no noted muscle wasting or atrophy.  The examiner explained that the elbow pain was not likely "related to scar/nerve pain."  X-rays were normal.  The Veteran was diagnosed with intermittent right lateral epicondylitis, or tennis elbow.  

In an April 2012 VA examination for clarification, the examiner agreed with the January 2011 examiner by concluding that it was less likely as not that the Veteran's claimed right arm condition was related to his in-service treatment for an injury to the right posterior forearm in September 1975 (the gunshot wound).  

A VA examiner in August 2014 opined that the Veteran's scar on his right forearm was related to injuries in service, but did not provide an opinion addressing the Veteran's other reported symptoms.  

As noted in the March 2015 remand, the January 2011 and April 2012 examiners only considered the Veteran's in-service forearm gunshot wound injury when providing opinions as to etiology, and there was no consideration of the STR noting that the Veteran injured his elbow in an MVA during service.  

The Veteran was examined again in July 2016.  He reported that his right elbow has ached ever since he injured it in service.  According to the Veteran's report, the elbow began aching after the gunshot wound, not the elbow injury.  Furthermore, the Veteran clarified that he experiences numbness and tingling in his right arm, but only when he has fallen asleep and is laying on it.  The examiner indicated a current diagnosis of degenerative arthritis of the right elbow, manifested by weakness and limited range of motion.  An x-ray study showed a progressive olecranon spur, and the radiologist opined that the slightly unusual appearance of the olecranon may be related to prior trauma and healed fracture.  

With regard to the right forearm, the examiner indicated that the Veteran did not have a current diagnosis associated with the Veteran's claimed right arm disorder (other than the elbow).  

With regard to the elbow, the examiner opined that the Veteran's spurring of the right elbow "could be associated with age-related changes."  The examiner noted the gunshot flesh wound in service, but did not note the documented in-service elbow injury.  The examiner noted that the Veteran's elbow pain was not noted at separation from service or in post-service medical records for more than 20 years following separation.  

Nonetheless, the Veteran has reported that he has experienced elbow pain ever since service.  Further, no examiner has provided an alternative likely etiology for the elbow pain, other than it "could be associated with age-related changes."  However, the radiologist also noted that given the unusual appearance of the olecranon, his condition "may be related to prior trauma and healed fracture."  

In summary, there is documented evidence of two in-service injuries to the elbow/forearm, along with a current diagnosis of arthritis of the right elbow, but not of the left elbow; and, the Veteran reports pain in the right elbow since service.  When all doubt is resolved in the Veteran's favor, the Board finds that service connection for a right elbow disability is warranted.  

Although the VA examiner in 2016 opined against a relationship between the current right elbow condition and the in-service injuries, the basis for the opinion was a lack of documented evidence of elbow pain at the time of service discharge or for many years thereafter.  However, the Veteran explained that for years after service he self-medicated with drugs and alcohol.  Moreover, the lack of documented treatment for right elbow pain at discharge from service or for many years following service, alone, cannot serve as the sole basis for a negative nexus opinion.  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim); see also Buchannan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

In this regard, the Board finds that the Veteran's current right elbow disability is, as likely as not, related to in-service injuries.  Although it is not entirely clear as to which in-service injury resulted in the post-service pain, both injuries are documented in the STRs, and the Veteran's reports of elbow pain since service are found to be competent and credible.  Accordingly, service connection for a right elbow disability is warranted.  

However, given that the examiner in 2016 clarified that the Veteran did not have a separate disability of the right forearm, other than the scar which is service-connected, a separate grant of service connection for a right forearm disability is not warranted.  For these reasons, the preponderance of the evidence is against the claim of service connection for a disability of the right forearm, other than the right elbow and scar, service connection is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

ORDER

As there was no CUE warranting severance of service connection, service connection for LLE neuropathy is restored.  

Service connection for headaches is denied.  

Service connection for a right elbow disability is granted.  

Service connection for a separate disability of the right forearm is denied.  




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


